Citation Nr: 0022145	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1995 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  When this case was before the Board of Veterans' 
Appeals (Board) in December 1997, it was remanded for 
additional development of the record.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  Following the Board's remand in December 1997, the RO 
contacted the veteran and requested that he provide specific 
information concerning the stressors to which he alleged to 
have been exposed while in service.  The veteran responded in 
a timely manner, and the RO furnished the information he 
provided to the United States Armed Services Center for the 
Research of Unit Records (USASCRUR).  In June 1999, the 
USASCRUR responded to the RO's request.  It was noted that 
several incidents the veteran had claimed as stressors were 
not reported in the unit history.  In addition, it was 
indicated that the veteran would need to provide more 
specific information concerning some of his other stressors 
that he claimed to have witnessed on Okinawa.  The veteran 
was not advised of this fact.

In addition, the Board points out that during his hearing at 
the RO in August 1998, the veteran provided testimony 
concerning several stressors that he had not previously 
described.  In this regard, the Board notes that he stated 
that while he served in Thailand, there were approximately 
six airplane crashes.  He also testified that the enemy blew 
up the ammunition dump on two occasions, and that he had to 
look for bodies and parts of bodies (Tr. P. 4).  

The veteran's service personnel records show that he served 
in Thailand from October 1967 to October 1968, and that he 
served with the 388th Tactical Disposal squad.  

As noted above, the USASCRUR was not able to research the 
incidents that the veteran asserted occurred while he was 
stationed in Okinawa.  In this regard, during the Department 
of Veterans Affairs (VA) psychiatric examination in April 
1996, the veteran asserted that he witnessed crashes of two 
jet fighters and one nuclear bomber.  He related that he had 
to pick up the dead bodies and carry them to ambulances.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  It appears that 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).


Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request a statement with as much detail 
as possible concerning the stressors to 
which he states he was exposed while 
serving in Thailand and on Okinawa.  He 
should be asked to provide specific 
details concerning the airplane crashes 
and the incidents in which the ammunition 
dumps were allegedly blown up.  This 
should include dates, places, detailed 
description of the events, his duty 
assignments and any other identifying 
information.  The veteran should be 
informed that the information is 
necessary to obtain supporting evidence 
of the alleged stressful events, and that 
the failure to respond might result in 
adverse action.

2. Thereafter, if additional information is 
provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR, 7798 
Cissna Road, Springfield, Virginia  
22150-3197.

3. Following the receipt of the response 
from USASCRUR, the RO must separately 
determine whether the record establishes 
the existence of any of the events 
claimed by the veteran as an alleged 
"stressor."  In making this 
determination, the RO and the veteran are 
reminded that this is an adjudicatory and 
not a medical determination.  The fact 
that a VA examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

4. If, and only if, the RO determines that 
the record establishes the existence of a 
stressor, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether the veteran suffers 
from any psychiatric disorder and, if so, 
its nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


